Citation Nr: 1509909	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO. 13-04 789	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain disability.

2. Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2007 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled in May 2014.  However, the Veteran submitted a written correspondence through his representative in April 2014 withdrawing his request for a hearing.  He has not requested that the hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to service connection for dry eye syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal the Veteran's lumbar strain has been manifested by painful motion without accompanying limitation of motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the lumbar strain disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2011 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, Social Security Administration records, and the statements of the Veteran.

The Veteran was provided with a QTC examination in September 2011 and a VA examination in June 2013.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his back condition under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


II. Increased Rating - General

The Veteran has asserted that a higher initial rating for his service-connected lumbosacral strain is warranted.  The Veteran's lumbosacral strain is rated as 10 percent disabling under Diagnostic Code 5237.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

As noted above, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a ) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Initially, the Board notes that the Veteran experienced some symptoms of right leg radiculopathy in October 2011.  These symptoms consisted of a dull pain.  The Veteran specifically denied loss of bladder control at that time.  The June 2013 VA examination report reflects no neurological symptoms associated with the Veteran's back strain nor did the Veteran report any at that time.  Additionally, the Veteran denied paresthesia, numbness, bladder problems, erectile dysfunction, and bowel problems at the September 2011 QTC examination.  Therefore, the Board concludes that the Veteran's lower extremity radiculopathy was a transitory symptom that does not result in functional impairment.  As such, a separate rating for lower extremity radiculopathy is not warranted and will not be discussed further.



III. Increased Rating - Lumbar strain

The most probative evidence throughout the period on appeal consists of the service treatment records, the September 2011 QTC examination report, and the June 2013 VA examination report.

Service treatment records reflect that the Veteran reported experiencing a history of low back pain that would flare up on exercise.  Pain and tenderness on palpitation were well documented, along with some muscle spasm.  Service treatment records also reflect that he was having success with chiropractic care and medication.

In September 2011 the Veteran underwent a QTC examination to assess the severity of his back disability.  Range of motion testing revealed forward flexion to 90 degrees with no additional limitation after repetition.  Combined thoracolumbar range of motion was measured as 240 degrees, with no additional after repetition.  No neurological symptoms were reported, nor was any ankylosis observed.  Muscle spasms were absent on examination, though tenderness was observed.  The Veteran's gait and posture were within normal limits.  The examiner specifically indicated that the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetition.  The examiner also noted a history of flare ups which resulted in slower movements, incoordination, weakness, pain, and limitation of motion.  The Veteran denied ever being hospitalized or incapacitated for his back disability.

A VA examination was conducted in June 2013.  Range of motion testing revealed full range of motion in all directions, with no additional limitation after repetition.  Combined thoracolumbar range of motion was measured as 240 degrees.  The examiner specifically noted the absence of IVDS.  No guarding or spasm was observed.  The Veteran did not report flare-ups or any neurological symptoms.  The report also reflects that the back disability did not impact the Veteran's ability to work.

Based on the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted.  Throughout the period on appeal the Veteran's back disability was manifested by symptoms which more closely approximate a 10 percent rating.  Specifically, at no point was the Veteran limited to forward flexion of 60 degrees or a combined thoracolumbar range of motion less than 120 degrees.  While he did report flare ups resulting in decreased range of motion, speed, and increased pain at the September 2011 examination, he denied a history of flare ups at the 2013 examination.  Further, the evidence does not reflect that the Veteran experienced any incapacitating episodes during this period, and he denied hospitalization or bed rest, even during periods of flare ups.

Consideration has been given to an increased rating for the Veteran's service-connected back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected back disability is manifested by IVDS requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.  Further, the evidence reflects that the Veteran does not have any associated neurological impairments.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  Both the September 2011 and June 2013 examination reports reflect that the Veteran had difficulty with heavy lifting.  It was also noted that he had difficulty pushing a lawnmower.  The evidence reflects that the Veteran has consistently reported lower back pain.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength and reflexes were normal.  The Veteran's gait and posture were also within normal limits throughout the period, and he did not experience any limitation of range of motion on examination or after repetition.  As such, the Board finds that the level of functional impairment of the Veteran's back disability is contemplated by the 10 percent rating.

IV. Extraschedular Consideration

 The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by painful motion and spasm.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237-5243.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his back disability.  Rather, the record reflects that the Veteran is currently employed.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected back disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain is denied.



REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claim.

The Veteran has asserted that he has dry eye syndrome that is related to military service.  In connection with his claim the Veteran was afforded a VA examination in June 2013.  The examiner did not diagnose an eye disability and therefore did not render a medical opinion as to the etiology of the claimed dry eyes syndrome.  However, in this regard the Board notes a September 2011 private medical examination report, which reflects a diagnosis of dry eye syndrome.  Based on this report it appears that the Veteran has a diagnosed disability during the period on appeal.  As such, remand is necessary in order to obtain an opinion as to the etiology of the Veteran's diagnosed eye disability.

Accordingly, the issue is REMANDED for the following action:

1. Obtain a clarifying opinion from the June 2013 VA examiner.  If that examiner is unavailable, obtain an opinion from an appropriate VA clinician.  If a new examination is deemed necessary one should be schedule.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence, including the September 2011 QTC examination report, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed dry eye syndrome was caused by or is otherwise related to service.  The examiner should provide the opinion regardless of whether that examiner is able to diagnose the Veteran with dry eye syndrome.
All opinions must be supported by adequate rationale.

2. Notify the Veteran that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


